Respondent was administratively suspended for failing to pay her license fees and failing to comply with her CLE requirements on February 26, 2018 and April 18, 2018, respectively. On February 15, 2019, respondent was arrested and charged with two counts of forgery, value $10,000 or more. Based on her arrest and her failure to cooperate with an Office of Disciplinary Counsel (ODC) investigation, ODC asks this Court to place respondent on interim suspension pursuant to Rules 17(a) and (c), RLDE, Rule 413, SCACR.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of this Court.
/s/ Donald W. Beatty, C.J.
FOR THE COURT